An action for the recovery of damages for injuries resulting from an alleged assault of plaintiff by defendant. The defendant pleads the general issue of not guilty and by brief statement sets up self defense. The jury rendered a verdict for plaintiff and defendant filed the usual general motion for new trial.
An examination of the evidence reveals much conflict as to the party who was the first aggressor. But, however that may be, we think there was sufficient evidence, assuming the plaintiff to be the assailant, to justify the jury in finding that the defendant grossly exceeded the limits permitted in self defense.
Nor can we say that the damages awarded are so excessive as to require the setting aside of the verdict. That this court might have found a less sum is unimportant when the excess, as we must hold, is not such as to indicate that the jury was moved by improper considerations or motives in reaching their conclusions.
The motion must be overruled and it is so ordered.